Title: To George Washington from Patrick Henry, 6 February 1786
From: Henry, Patrick
To: Washington, George



Gentlemen
Council Chamber [Richmond] feby 6th 1786

There are six men in the public Goal who are pardoned for capital Crimes on Condition of laboring for Years more or less. I beg to know whether the Company over which you preside will accept of these people to labor in accomplishing the purposes of your Institution. It will be expected that their Labor shall be considered as a Compensation for all the Expences of supporting them in the Condition of Laborers & of providing the necessary Means of preventing Escapes.
I beg to hear from you on this Subject soon as possible & am Gentlemen Your most obedient Servant

P. Henry

